 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY CEASAR HERNANDEZ,                         No. 2:17-cv-01681-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    JOE LIZZARAGA, et al.,
15                       Defendants.
16

17          Plaintiff Anthony Ceasar Hernandez (“Plaintiff”), a California Department of Corrections

18   and Rehabilitation (“CDCR”) inmate proceeding pro se, brings this action pursuant to 42 U.S.C.

19   § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

20   636(b)(1)(B) and Local Rule 302.

21          Presently before the Court is Defendant Clark-Barlow’s (“Defendant”) Motion for

22   Summary Judgment for failure to exhaust administrative remedies. (ECF No. 39.) On October

23   18, 2019, the magistrate judge filed findings and recommendations herein which were served on

24   all parties and which contained notice to all parties that any objections to the findings and

25   recommendations were to be filed within fourteen days. (ECF No. 52.) On November 14, 2019,

26   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 54.)

27          This Court reviews de novo those portions of the proposed findings of fact to which

28   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore
                                                        1
 1   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

 2   to any portion of the proposed findings of fact to which no objection has been made, the Court

 3   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 4   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 5   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 6          Having carefully reviewed the entire file under the applicable legal standards, the Court

 7   finds the Findings and Recommendations to be supported by the record and by the magistrate

 8   judge’s analysis.

 9          Plaintiff’s Objections appear to largely reassert the arguments set forth in his Opposition

10   to Defendant’s Motion for Summary Judgment. (See ECF No. 49 at 6.) The Court finds these

11   arguments were correctly addressed and rejected by the Findings and Recommendations. (See

12   ECF No. 52 at 5–6.) Accordingly, Plaintiffs’ objections are overruled.

13          To the extent Plaintiff argues that the exhaustion requirement should be deemed waived

14   because CDCR failed to meet its own grievance deadlines (ECF No. 54 at 4–8), Plaintiff’s

15   argument is without merit and was also properly rejected by the Findings and Recommendations.

16   (See ECF No. 52 at 5–6.) Further, Plaintiff’s reliance on Abney v. McGinnis and Lewis v.

17   Washington (ECF No. 54 at 4, 6–7) is misplaced, as the Court finds that neither of these cases are

18   factually apposite or support Plaintiff’s contention. See Abney v. McGinnis, 380 F.3d 663, 667–

19   69 (2nd Cir. 2004) (grievance process deemed not “available” to prisoner who received a

20   favorable grievance ruling but the ruling was not implemented); Lewis v. Washington, 300 F.3d
21   829, 833–35 (7th Cir. 2002) (rejecting prisoner’s claims of “substantial compliance,” or that

22   grievance process was not “available” to him where he failed to appeal an unfavorable grievance

23   ruling within the required thirty day period). For this reason as well, Plaintiff’s objections

24   pertaining to the waiver of his exhaustion requirement are overruled.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The Findings and Recommendations, filed October 18, 2019 (ECF No. 52), are
27   adopted in full; and

28          2. Defendant’s Motion for Summary Judgment (ECF No. 39) is GRANTED;
                                                        2
 1          3. Plaintiff’s claims are DISMISSED, without prejudice, for failure to exhaust

 2   administrative remedies; and

 3          4. The Clerk is directed to close the case.

 4          IT IS SO ORDERED.

 5   Dated: December 2, 2019

 6

 7

 8                                         Troy L. Nunley
                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
